DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment file on June 7th 2022 has been entered. Claims 1, 16, 19 and 20 stand amended and claim 2 is cancelled. Claims 1, 3 – 20 are currently pending. 

Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, "a computer-implemented method comprising: storing, at a computer, a database of multi-dimensional variables indicating field values of rate plan objects; storing, in the database, rules related to each rate plan object; forming a primary catalog comprising all of the multi-dimensional variables from all rate plan objects from the database; receiving a first user input indicating a first plurality of field entries; forming, at the computer, a secondary catalog that inherits all rate plan objects of the primary catalog; identifying, in the secondary catalog, first fields values that do not correspond to the first plurality of field entries based on the rules for the rate plan objects corresponding to the first plurality of field entries; removing the identified first fields values from the secondary catalog; and forming, at the computer, a second rate plan object based on the secondary catalogs receiving a second user input indicating a second plurality of field entries; forming, at the computer, a third catalog that inherits all the rate plan objects of the secondary catalog; identifying, in the third catalog, second fields values that do not correspond to the second plurality of field entries based on the rules for the rate plan objects corresponding to the second plurality of field entries; removing the second identified fields values from the third catalog; and forming, at the computer, a third rate plan object based on the third catalog.” The closest prior art of record  Patricia Gomes Soares Florissi  (United States Patent Number 10425350 ), hereinafter referred to as Florissi teaches, “ a computer-implemented method comprising: storing, at a computer, a database of multi-dimensional variables indicating field values of rate plan objects; storing, in the database, rules related to each rate plan object; forming a primary catalog comprising all of the multi-dimensional variables from all rate plan objects from the database; receiving a first user input indicating a first plurality of field entries forming at the computer, a secondary catalog that inherits all rate plan objects of the primary catalog; and forming, at the computer, a scone rate plan object based on the secondary catalog.“
As such the combined features as amended and as recited in independent claim 1 and similarly stated in independent claims 16, 19  and 20 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 3 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166